Citation Nr: 0218323	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to April 11, 1979 
for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from February 1952 to 
February 1956.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from decisions of the 
Department of Veterans Affairs (VA).  In November 1998, 
the Board granted service connection for bilateral hearing 
loss.  In January 1999, the  Regional Office (RO) in  San 
Juan, the Commonwealth of Puerto Rico, assigned an 
effective date of April 11, 1979 for service connection 
for bilateral hearing loss.  The veteran appealed the 
issue of entitlement to an earlier effective date.  


FINDINGS OF FACT

1.  In a decision, dated in February 14, 1979, the Board 
denied service connection for bilateral hearing loss.

2.  On April 11, 1979, the veteran filed to reopen his 
claim for service connection for hearing loss.

3.  In November 1998, the Board granted service connection 
for bilateral hearing loss on the basis of the receipt of 
new and material evidence; in January 1999, the RO 
assigned an effective date for service connection for 
hearing loss of April 11, 1979.

4.  The evidence does not show that a claim for hearing 
loss was filed after February 14, 1979 and prior to April 
11, 1979.



CONCLUSION OF LAW

An effective date prior to April 11, 1979 for the grant of 
service connection for bilateral hearing loss is not 
warranted under applicable laws and regulations.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 
75, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development 
of a claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, the regulations 
add nothing of substance to the new legislation and the 
Board's consideration of the regulations do not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The VCAA is applicable to claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
Specifically, the issue in this case is whether the 
criteria for entitlement to an effective date prior to 
April 11, 1979 for service connection for hearing loss 
have been met.  As explained infra, there is a prior final 
Board decision denying hearing loss dated on February 14, 
1979.  The outcome of this claim rests upon a matter of 
fact, specifically, the date of receipt of the veteran's 
claim to reopen after that date.  See 38 C.F.R. 
§ 3.400(q).  In addition, it does not appear that there 
are any identified records which have not been obtained, 
and which are relevant to the outcome of this claim.  The 
veteran has not asserted that any relevant evidence has 
not been associated with the claims file, or that any 
additional development is required.  Given the foregoing, 
the Board finds that VA has complied with its duty to 
notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  The 
Board further notes that in October 2001, the RO requested 
the veteran to provide any additional evidence he wished 
to have considered in his claim, and he was given 90 days 
to respond.  The veteran responded with additional 
evidence.  Finally, the Board further notes that the RO's 
January 1999 rating decision, as well as the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC), informed the appellant of the relevant criteria, 
and that VA has complied with its notification 
requirements.  Therefore, the Board finds that there is no 
reasonable possibility that any further assistance would 
aid him in substantiating this claim, 38 U.S.C. § 5103A 
(West Supp. 2002), and that further development is not 
required.   

In the circumstances of this case, further development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  VA has satisfied its 

duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's 
resources is not warranted.  

II.  Earlier Effective Date

Background

A review of the veteran's oral and written testimony shows 
that he disagrees with the effective date that was 
assigned for service connection for hearing loss.  He 
argues that he filed a claim in 1956, during the discharge 
process at Ramey Air Force Base (AFB), but that it was 
lost together with his medical records.  He argues that 
his attempted to follow up with Ramey AFB, were 
unsuccessful, and that he was not properly informed of the 
procedures for filing a claim.  Finally, he asserts that 
he has been discriminated against by VA, and that another 
veteran with a case similar to his had his claim granted.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  

The effective date for disability compensation claims 
based on direct service connection is the day following 
separation from active service, or the date entitlement 
arose, if the claim is received within 1 year after 
separation from service; otherwise, the effective date is 
the date of the receipt of claim, or the date that the 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 

38 C.F.R. § 3.400(q)(1)(ii).  The effective date of an 
award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, 
and 3.160(e) shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).  

A review of the claims folders shows that in September 
1977, the RO denied the veteran's claim for service 
connection hearing loss.  The veteran appealed, and in a 
decision, dated February 14, 1979, the Board denied the 
claim.  The veteran subsequently filed to reopen his claim 
on April 11, 1979.  In March 1980, the RO determined that 
new and material evidence had not been received to reopen 
the veteran's claim for bilateral hearing loss.  The 
veteran continued to submit additional evidence, and the 
RO reaffirmed its denial of the claim in decisions dated 
in December 1996 and March 1997.  The veteran submitted a 
notice of disagreement to the RO's March 1997 decision, 
and in November 1998, the Board granted service connection 
for bilateral hearing loss on the basis of the receipt of 
new and material evidence.  In January 1999, the RO 
assigned an effective date for service connection for 
hearing loss of April 11, 1979.  The veteran appealed the 
issue of entitlement to an effective date prior to April 
11, 1979 for service connection for bilateral hearing 
loss.  

Analysis

The Board denied the veteran's claim for hearing loss on 
February 14, 1979, and this decision was final.  See 
38 U.S.C.A. § 7104(b).  This decision cannot be reversed 
or amended, and under no circumstances may the effective 
date for hearing loss be inconsistent with that decision.  
See Lalonde v. West, 12 Vet. App. 377 (1999) (a claim 
filed prior to a final denial cannot serve as the basis 
for an earlier effective date).  On April 11, 1979, the 
veteran filed to reopen his claim for service connection 
for hearing loss.  In March 1980, the RO denied his claim.  
In June 1980, a timely notice of disagreement was received 
as to its March 1980 decision. However, the RO failed to 
issue a statement of the case.  Therefore, although the 

RO subsequently denied claims for hearing loss in 1996 and 
1997, the RO's March 1980 decision is not final, and 
remains open.  See Isenhart v. Derwinski, 3 Vet. App. 177, 
180 (1992).  

In November 1998, the Board granted service connection for 
bilateral hearing loss on the basis of the receipt of new 
and material evidence.  In December 2000, the RO assigned 
an effective date for service connection for hearing loss 
of April 11, 1979.  The evidence does not show that either 
a formal or an informal application to reopen the claim 
for service connection hearing loss was filed after 
February 14, 1979, and prior to April 11, 1979.  See 38 
C.F.R. §§ 3.155, 3.157 (2002).  Therefore, the earliest 
date upon which VA may be considered to have received the 
veteran's application to reopen his claim for service-
connection for hearing loss is April 11, 1979, and the 
Board finds that the RO correctly assigned April 11, 1979 
as the effective date for service connection for hearing 
loss.  See 38 C.F.R. § 3.400(q)(1)(ii), (r).  Accordingly, 
the claim must be denied.  

In reaching this decision, the Board has considered the 
veteran's allegations.  These include the allegations that 
private medical treatment reports were not considered, 
that lay statements were not considered, and that he was 
unfairly penalized because his service medical records are 
not available and may have been destroyed in the 1973 fire 
at the National Personnel Records Center.  However, none 
of these arguments provide a basis to grant the claim, as 
there is no evidence that the veteran filed either a 
formal or an informal application to reopen the claim for 
service connection for hearing loss between February 14, 
1979 and prior to April 11, 1979.  The Board further 
points out that to the extent that the veteran alleges 
that VA improperly weighed and evaluated the evidence, 
this does not raise a viable CUE claim.  His allegations 
do not refer to any specific decision, and in any event, 
such allegations can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  



ORDER

An effective date prior to April 11, 1979 for service 
connection for bilateral hearing loss is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

